Citation Nr: 1734087	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-06 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for osteochondritis dissecans, postoperative residuals right ankle fracture.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

During the appeal period, the RO increased the initial rating for the Veteran's right ankle disability from 10 percent to 20 percent disabling.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the RO granted several temporary increases to 100 percent to account for the Veteran's recovery from ankle surgeries.  The Board will not address the periods that are rated at 100 percent, and they should remain in place.  


FINDING OF FACT

For the entire period on appeal the residuals of the Veteran's right ankle fracture have been characterized by the need for a constant use of brace, functional loss due to pain, functional loss due to fatigue and weakness, and these have resulted in a disability picture that most closely resembles ankylosis of the ankle with plantar flexion at more than 40 degrees and dorsiflexion of at more than 10 degrees.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent for osteochondritis dissecans, postoperative residuals right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Merits of the Claim

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran is presently assigned a 20 percent rating for his right ankle Diagnostic Code ("DC") 5271 represents the maximum rating for limited motion for the ankle without ankylosis.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notably, the provision regarding the avoidance of pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.

The Board finds when considering the factors set forth in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the Veteran's disability for the entire period on appeal has been characterized by the need for a constant use of a brace, functional loss due to pain, functional loss due to fatigue and weakness, together leading to a disability picture which most closely resembles ankylosis of the ankle and should be rated at 40 percent under DC 5270.  DC 5270 addresses ankylosis of the ankle.  A 30 percent rating is assigned when ankylosis is present in plantar flexion between 30 and 40 degrees; or in dorsiflexion between 0 and 10 degrees.  The maximum 40 percent rating is assigned when ankylosis is present in plantar flexion at more than 40 degrees; or in dorsiflexion at more than 10 degrees; or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, DC 5270.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). 

The Veteran's most recent VA examination in January 2011 indicated that as a result of his ankle disability, the Veteran is unable to stand for more than a few minutes, walk more than a few yards, and has been placed on a different work assignment because of the difficulties resulting from his disability.  Additionally, the examination reflected that the Veteran's ankle disability results in pain, decreased speed of joint motion, deformity, stiffness, weakness, and that the Veteran always uses a brace or therapeutic boot.  The Veteran's private medical records and VA examination from March 2008 confirm that the Veteran experiences significant and constant pain, uses a brace, and faces difficulty with walking and standing.  While the measurements reflected in the medical records do not reveal ankylosis at the required measurements under DC 5270, the Board finds that when considering all of these, and other symptoms, including pain and limitation of motion under the principles set out in 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the Veterans disability is most appropriately rated at 40 percent under DC 5270 for the entire period on appeal.  

The Board has considered whether a rating under DC 5056 which governs prosthetic replacement of the ankle joint is appropriate.  However, as the name indicates, that particular rating covers actual prosthetic replacement and provides greater compensation than 5270 only for the first year following surgical replacement. 

Additionally, the Board notes the fact that the Veteran is unable to work in fields that align best with his interest and four year criminal justice degree.  The Board is sympathetic with the loss of opportunities, however with respect to rating criteria, the record shows that the Veteran is presently employed and has taken on different duties which are not precluded by his ankle disability.  Accordingly, the Board does not find that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is presently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims that he is unable to work due to a service connected disability).  


ORDER

An evaluation of 40 percent for osteochondritis dissecans, postoperative residuals right ankle fracture for the entire period on appeal is granted. 


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


